02-11-475-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00475-CV
 
 



Estate of Mary Laverne Boortz, Deceased


 


 




 




 


 


 



----------
 
FROM THE County
Court at Law OF Hood COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
Mary Denise Langwell attempts to appeal the trial court’s July 25, 2011 order
removing her as independent executrix of the Estate of Mary Laverne Boortz.  Appellant
timely filed a request for findings of fact and conclusions of law, extending
the deadline for filing the notice of appeal until October 24, 2011.  See
Tex. R. App. P. 26.1(a)(4); Tex. R. Civ. P. 306c.  But appellant did not file a
notice of appeal until November 14, 2011, and there is no evidence that she
mailed her notice of appeal during the time for filing a motion to extend.  See
Tex. R. App. P. 9.2(b), 26.3.
On November
17, 2011, we sent appellant a letter expressing our concern that we lack jurisdiction
because the notice of appeal was untimely filed.  See Tex. R. App. P.
25.1(b), 26.1; Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating
that the timely filing of a notice of appeal under rule 26.1 is
jurisdictional).  We informed appellant that unless she or any party desiring
to continue the appeal filed a response showing grounds for continuing the
appeal, this appeal would be dismissed for want of jurisdiction.  Appellant
filed a response, but it does not show grounds for continuing the appeal.
Because
appellant’s notice of appeal was untimely, we dismiss the appeal for want of jurisdiction.
 See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  December 22,
2011




[1]See Tex. R. App. P. 47.4.